DETAILED ACTION
Allowable Subject Matter
Claim(s) 1 – 6, 9 – 22, and 25 - 40 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art teaches a method of coding video data, the method comprising: determining, at a slice level, a plurality of sets of adaptive loop filters applicable to a slice; determining, at a block level, a set of adaptive loop filters, from among the plurality of sets of adaptive loop filters, for a block of a current picture, wherein the block of the current picture is a coding tree unit (CTU) of the slice; and adaptive loop filtering the block of the current picture in accordance with the set of adaptive loop filters.  However, the closest prior art does not teach wherein the set of adaptive loop filters includes a plurality of adaptive loop filters including one or more previous adaptive loop filters and further including a fixed adaptive loop filter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487